Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-14-00289-CV

    LEGEND OAKS-SOUTH SAN ANTONIO, LLC d/b/a Legend Oaks Healthcare and
                  Rehabilitation Center—South San Antonio,
                                  Appellant

                                             v.

               Emma MOLINA on Behalf of the Estate of Adella Rocamontes,
                                    Appellee

                 From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-17554
                      Honorable John D. Gabriel, Jr., Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE CHAPA, AND JUSTICE PULLIAM

      In accordance with this court’s opinion of this date, the trial court’s April 24, 2014,
amended order overruling objections to the expert report and denying the motion to dismiss is
AFFIRMED.

       We ORDER that appellee Emma Molina on Behalf of the Estate of Adella Rocamontes
recover her costs of this appeal from appellant Legend Oaks—South San Antonio, LLC d/b/a
Legend Oaks Healthcare and Rehabilitation Center—South San Antonio.

       SIGNED February 18, 2015.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice